JUSTICE SLATER, dissenting: I do not agree that this court does not have jurisdiction. The State’s motion to vacate was brought pursuant to section 2—1401 of the Civil Practice Act (Ill. Rev. Stat. 1987, ch. 110, par. 2—1401). It is clear that if the trial court had vacated the dismissal order on the basis of the section 2—1401 petition that order would be appealable notwithstanding the fact that it is not a final order. (134 Ill. 2d R. 304(b)(3).) The trial court, however, found that the dismissal order was void. The majority accepts this determination without question and, relying on the “well-settled” rule that an order vacating a void judgment is not appealable, dismisses the appeal. The majority’s decision begs the question of whether the dismissal was in fact void. It appears to me that it was not. The court had both subject matter and personal jurisdiction when it dismissed the parentage petition. I would vacate the trial court’s order and remand for a determination of the merits of petitioner’s section 2—1401 petition. With regard to the majority’s “chicken or the egg” analysis, to the extent that it suggests that this court is precluded from determining whether jurisdiction exists because such a finding would address the merits of the appeal, I strongly disagree. First, the narrow jurisdictional inquiry is whether or not the dismissal order was void. If it was, the appeal should be dismissed; if it was not, then we should remand for a determination of the merits of petitioner’s section 2 — 1401 petition. Second, under the majority’s reasoning, a finding by the circuit court that a dismissal, any dismissal, is void precludes appellate review and forces the opposing party to continue with the litigation. This is so whether the dismissal was void or not because the majority is unwilling to examine the threshold question of voidness for fear of determining the merits of the appeal. In my opinion the majority confuses the concept of jurisdiction over the appeal with that of this court’s power to determine jurisdiction. While the former is limited by a variety of concerns (e.g., avoidance of piecemeal appeals), the latter is inherent and plenary. This court is not deprived of its ability, indeed its obligation, to determine jurisdiction merely because the two may sometimes overlap. I respectfully dissent.